United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1019
                     ___________________________

                                 Keith J. Mitan

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Donna Osborn; Community Publishers, Inc., doing business as Ozarks Newstand

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: July 30, 2014
                            Filed: August 4, 2014
                                [Unpublished]
                                ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
        Keith Mitan appeals the district court’s1 orders dismissing his defamation
complaint with prejudice as a sanction for discovery abuses, pursuant to Federal Rule
of Civil Procedure 37(b)(2)(A), and denying post-judgment relief. Upon careful
review of the record before us and the parties’ submissions on appeal, we conclude
that the district court did not clearly err in finding Mitan willfully violated the court’s
clear and repeated discovery orders, and based on that finding, the court did not abuse
its discretion by dismissing Mitan’s complaint with prejudice. We also conclude that
the court did not abuse its discretion in denying post-judgment relief.

       Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-